DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the application filed May 22, 2019.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8-12 and 15-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al. (US 2018/0374776 A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. 
In regard to claim 1, Liu et al. teach an integrated circuit (IC) package, comprising: a package substrate 202; a die 210; a lid 204, wherein the die 210 is between the package substrate 202 and the lid 204 along a vertical axis; and a solder thermal interface material (TIM) 212 between the die 210 and the lid 204, wherein the solder TIM 212 includes a first solder TIM (larger particles) having a first material composition  (due to size) and a second solder TIM (smaller particles) having a second material composition (due to size), the first material composition is different than the second material composition (due to size), and the first solder TIM (larger particles) and the second solder TIM (smaller particles) are in different locations along a lateral axis perpendicular to the vertical axis (Figures 4-5, pages 2-4, paragraphs [0029]-[0047]). 
In regard to claim 8, Liu et al. teach an integrated circuit (IC) package, comprising: a package substrate 202; a die 210; and a thermal interface material (TIM) 212, wherein the die 210 is between the TIM 212 and the package substrate 202 along a vertical axis, the TIM 212 includes a first TIM (larger particles) having a first material composition and a second TIM (smaller particles) having a second material composition, the first material composition is different (due to its size) than the second material composition, and the first TIM (larger particles) and the second TIM (smaller particles) are in different locations along a lateral axis perpendicular to the vertical axis (Figures 4-5, pages 2-4, paragraphs [0029]-[0047]).
In regard to claim 9, Liu et al. teach the first TIM (larger particles) having a lower melting point (due to larger size) than the second TIM (smaller particles) (Figures 4-5, pages 2-4, paragraphs [0029]-[0047]).
10. The IC package of claim 9, wherein the first TIM (larger particles) has a higher thermal conductivity (due to larger size) than the second TIM (smaller particles) (Figures 4-5, pages 2-4, paragraphs [0029]-[0047]).In regard to claim 
11, Liu et al. teach the first TIM (larger particles) and the second TIM (smaller particles) are solder TIMs (See page 3, paragraph [0033]) (Figures 4-5, pages 2-4, paragraphs [0029]-[0047]).
In regard to claim 12, Liu et al. teach a lid 204; and sealant 206 between a foot of the lid 204 and the package substrate 202 (Figures 4-5, pages 2-4, paragraphs [0029]-[0047]). 
In regard to claim 15, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP § 2113.
In regard to claim 16, Liu et al. teach the first TIM (particles) being a solder TIM and the second TIM (material surrounding particles) being a polymer TIM (Figures 4-5, pages 2-4, paragraphs [0029]-[0047]).
In regard to claim 17, Liu et al. teach an integrated circuit (IC) package, comprising: a package substrate 202; a die 210 ; a lid 204, wherein the die 210 is between the package substrate 202 and the lid 204 along a vertical axis; and a thermal interface material (TIM) 212 between the die 210 and the lid 204, wherein the TIM 212 includes a solder TIM (particles) and a polymer TIM (material surrounding particles), and the solder TIM (particles) and the polymer TIM (material surrounding particles) are in different locations along a lateral axis perpendicular to the vertical axis (Figures 4-5, pages 2-4, paragraphs [0029]-[0047]).
In regard to claims 18-19, with routine experimentation it is with the level of ordinary skill for the lid to include copper, aluminum or nickel.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2018/0374776 A1) as applied to claims 1, 8-12 and 15-19 above, and further in view of Gandhi (US 2017/0372979 A1).
Lui et al. teach all mentioned in the rejection above.
However, Lui et al. fail to teach an interposer, wherein the interposer is between the die and the package substrate.
Gandhi teaches an interposer 112, wherein the interposer 112 is between the die 110 and the package substrate 122 (Figure 4, pages 2-4, paragraphs [0018]-[0033]).
Therefore, it would have been to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the integrated circuit package structure as taught by Liu et al. with the integrated circuit package having an interposer, wherein the interposer is between the die and the package substrate as taught Gandhi to an improved chip package assembly (page 1, paragraph [0005]).
In regard to claim 20, Gandhi teaches the lid including a pedestal (above 258), and the die 110 between the pedestal (above 258) and the package substrate 122 (at an angle) (Figure 4, pages 2-4, paragraphs [0018]-[0033]).


Allowable Subject Matter
Claims 2, 4, 6-7 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 3 is objected to as being dependent upon objected claim 2.  Claim 5 is objected to as being dependent upon objected claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to integrated circuit packages:
Bhagwagar (Us 2004/0075076 A1)	Campbell et al. (US 2018/0308782 A1)
Cetegen et al. (US 2018/0090411 A1)	Hamaguchi et al. (US 11,081,449 B2)
Lin et al. (US 11/088,109 B2)		Lin et al. (US 2021/0280491 A1)
Mok et al. (US 2005/0280128 A1)	         Touzelbaev et al. (US 2011/0304051 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDA M SOWARD whose telephone number is (571)272-1845. The examiner can normally be reached Monday through Thursday, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A. Feeney can be reached on 571-570-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



IMS
August 30, 2022
/IDA M SOWARD/Primary Examiner, Art Unit 2822